Case 5:18-cr-00258-EJD Document 89-6 Filed 07/15/19 Page 1 of 4




                      EXHIBIT F
           Case 5:18-cr-00258-EJD Document 89-6 Filed 07/15/19 Page 2 of 4
                                                                          Suite 2400
                                                                          865 South Figueroa Street
                                                                          Los Angeles, CA 90017-2566

                                                                          Stephen A. Cazares
                                                                          213.633.8607 tel
                                                                          213.633.6899 fax

                                                                          stevecazares@dwt.com




                                           July 12, 2019


VIA EMAIL

Jeffrey B. Schenk
John C. Bostic
Robert Leach
Assistant United States Attorneys
U.S. Attorney’s Office, Northern District of California
150 Almaden Boulevard. Suite 900
San Jose, CA 95113

         Re:       United States v. Holmes and Balwani, Case No. CR-18-00258-EJD (N.D. Cal.)

Dear Counsel:

        We write on behalf of Mr. Balwani to request that the government reconsider its prior
refusal to provide the defense with copies of agent handwritten notes of witness interviews.

        On May 20, 2019, and again on June 10, 2019 when we discussed the issue before court,
the government declined to produce to the defense copies of handwritten agent notes, taken
contemporaneously during witness interviews, from which typewritten memoranda that have
been disclosed to the defense were prepared, often weeks and months after the witness
interviews. Instead, you agreed to make the agent notes available for in-person review at the
government’s offices beginning July 1, 2019. On June 12, 2019, in the United States’
Opposition to Defendants’ Motion to Compel, you advised the Court that “the government has
agreed to make available to the defense agent notes of witness interviews, so that the defense can
conduct its own review and confirm the absence of any material inconsistencies.”

       On July 10, 2019, three attorneys for Mr. Balwani, and Mr. Balwani himself, began the
review of the 848 pages of handwritten notes at the government’s offices in San Francisco. This
review identified numerous “material inconsistencies” between the notes and resulting
memoranda, thereby demonstrating why mere review of the notes in the government’s offices is
impractical and burdensome on Mr. Balwani’s right to evidence necessary and material to
preparing his defense under Rule 16 and Brady v. Maryland.

        First, review and comparison of handwritten notes (often with very difficult handwriting)
against the resulting typewritten reports and referenced exhibits used in the interviews is
extremely laborious, time-consuming, and physically demanding work. Mr. Balwani and his
4816-6375-7212v.1 0104156-000005
           Case 5:18-cr-00258-EJD Document 89-6 Filed 07/15/19 Page 3 of 4




Letter Re: Agent Notes
July 12, 2019
Page 2


three attorneys spend at least 19.5 person hours from 10 a.m. to 4 p.m., not counting a lunch
break, reviewing the notes at the government’s offices. In this time frame, we were able to get
through only a handful of notes. At this pace, even doing one full pass through all the notes will
take hundreds of hours and result merely in our own notes of agent notes of witness interviews
which would be of limited use at trial.

        Second, review of agent notes at the government’s offices increases the amount of time
and expense to Mr. Balwani to obtain access to materials necessary to the preparation of the
defense. As you know, most of Mr. Balwani’s attorneys work out of Seattle and Los Angeles,
requiring travel time and expense to review the notes at the government’s offices. Such costs
will be even more substantial for counsel to Ms. Holmes, who work out of Washington, D.C.

         Third, our initial review identified material variances between the contemporaneous,
handwritten agent notes, and the resulting typewritten memoranda previously disclosed to the
defense. Some of these variances identified in our initial review constitute impeachment and
other material subject to the government’s obligations under Brady. For example, we identified
variance between the agent notes and resulting memoranda that appear to impact alleged material
misrepresentations contained in the indictment. Thus, any requirement that Mr. Balwani identify
Brady material within the agent notes to the government in order to obtain copies of the notes for
use at trial, as the government has previously suggested, would require the disclosure of defense
strategy and work product protected by the Sixth Amendment that is not warranted by any
countervailing government interest in refusing to produce copies of notes. This reason alone
requires the government to provide copies of all agent notes to the defense.

        Fourth, our identification of Brady information in the agent notes reviewed so far requires
the government to provide copies of all of the notes to the defense because the only way to use
the information contained in the handwritten notes, which are subject to Brady, would be to
question and/or confront either the agent or witness with the notes at trial. This is not possible
using our own notes of the notes of the witness interviews. Accordingly, government failure to
provide copies of all agent notes in light of this discovery of Brady information within the notes
would undermine Mr. Balwani’s right to due process and a fair trial under Brady and the Fifth
Amendment.

        Fifth, our examination and comparison of handwritten notes with the resulting interview
memoranda has demonstrated that, given the complexity of the subject matter of this case, audio
recording of witness interview sessions would be the best practice to avoid inaccurate reporting
of witness statements going forward. For this reason, we request that the government audio
record any further witness interviews or sessions in which witnesses make statements relevant to
this case.


4816-6375-7212v.1 0104156-000005
           Case 5:18-cr-00258-EJD Document 89-6 Filed 07/15/19 Page 4 of 4




Letter Re: Agent Notes
July 12, 2019
Page 3


        Sixth, due to the volume of handwritten notes and number of witness interviews, in order
to permit tracking and verification that all handwritten notes of interviews have been disclosed to
the defense, we request an index of the notes identifying witnesses and dates of interviews.

       Finally, some of the copies of notes in the binders we reviewed on July 10 were such
poor quality copies that we could not read them at all. We request that all copies be of the best
possible quality so that we can read them.

       We look forward to your prompt response to this renewed request that the government
provide copies to the defense of all contemporaneous handwritten agent notes of interviews.

                                                     Very truly yours

                                                     Davis Wright Tremaine LLP




                                                     Stephen A. Cazares


cc:      Jeffrey B. Coopersmith
         Lance Wade (for Ms. Holmes)




4816-6375-7212v.1 0104156-000005
